LOCKEMY, J.,
dissenting.
I dissent with the majority because I believe due to this case’s exceptional circumstances, it can be resolved by reforming the jury’s verdict.
“A trial court is vested with very limited power to correct a jury verdict which is defective in form, but which in substance clearly and definitively expresses the jury’s intentions.” Vin*620son v. Hartley, 324 S.C. 389, 406, 477 S.E.2d 715, 724 (Ct.App.1996). “However, the trial court can correct, reform, or remold such a verdict so as to express the jury’s clear and definitely manifested intention.” Id. “The correction of a jury verdict may be appropriate in those exceptional situations where it is clear there has been a mere ministerial error in reporting the verdict.” Id.; see 75B Am.Jur.2d Trial § 1612 (2007).
“A trial court may amend a verdict in matters of form, but not of substance.” Vinson, 324 S.C. at 406, 477 S.E.2d at 724. “A change of substance is a change affecting the jury’s underlying decision, but a change in form is one which merely corrects a technical error made by the jury.” Id. “The judge cannot, under the guise of amending the verdict, invade the province of the jury or substitute his verdict for theirs.” Id.
In Carolina State Hwy. Dep’t v. Miller, 237 S.C. 386, 394-95, 117 S.E.2d 561, 565 (1960), our supreme court addressed amendment of a verdict by the trial court:
After the amendment the verdict must be not merely what the judge thinks it ought to have been, but what the jury intended it to be. Their actual intent, and not his notion of what they ought to have intended, is the thing to be expressed and worked out by the amendment.
“ ‘The law rather forbids this [c]ourt assuming to take upon itself the powers, duties, rights, and privileges of a jury.’ ” Vinson, 324 S.C. at 407, 477 S.E.2d at 724 (quoting Anderson v. Aetna Cas. & Sur. Co., 175 S.C. 254, 282, 178 S.E. 819, 829-30 (1934)).
Here, I find the trial court erred in failing to instruct the jury on the law of setoff, as well as in allowing the jury to award damages for negligence beyond a complete setoff. I conclude the language of the master’s order strictly limited the Beanes to asserting a setoff and only permitted the Beanes to allege causes of action that established their right to a setoff. See 20 Am. Jur. 2d Counterclaim, Recoupment & Setoff § 7 (2005) (noting a setoff must rest on a claim enforceable in its own right). However, the trial court’s errors did not obscure the jury’s clear belief that the Beanes were wronged and the jury’s clear intent to compensate the Beanes *621in an amount at least equivalent to a complete setoff of their damages.
I find the evidence presented at trial supports a verdict of a full setoff against the $224,625.37 that the Beanes owed under the note. Jack Herrmann, the Beanes’ financial expert, testified the securities account underperformed by $176,121 due to Wachovia’s mismanagement. Herrmann explained if Wachovia invested the Beanes’ money in stocks and bonds with an average amount of risk, the securities account would have had sufficient funds to pay off the balance on the note. Herrmann also explained if Wachovia had not liquidated the Beanes’ account at the bottom of the market it would have recovered some of its value and the Beanes “probably would have had enough funds ... to pay the balance of the loan.” Furthermore, the Beanes lost the opportunity to earn interest on the amount of the account balance at liquidation and on the amount the account underperformed.
A jury deliberated and decided the specific issue that the majority sends back for a new trial. I believe it unnecessary and an inefficient administration of justice to require a new trial in which the award would be limited to a complete setoff, when simply amending the verdict to reflect a complete setoff would represent the original jury’s intentions without invading the jury’s province.2 Here, this court has the ability to correct an error in form. There is no change in the substance of the verdict because the jury’s underlying decision remains intact. Thus, I would propose amending the verdict to its legal limit, rather than sending the issue before a new jury for a trial in which the award is limited to a complete setoff.

. I emphasize again that this is indeed an exceptional case. See Vinson, 324 S.C. at 406, 477 S.E.2d at 724. While reformation should not be done lightly, I believe case law supports it in this instance.